Interim Decision #2411

• MATTER OF PATTERSON

Application for Permission to Accept Employment
OMA 2141
Decided by Acting District Director July 21, 1975
(1) Application by a nonimmigrant student forpermission to accept part-time off-campus
employment because of economic necessity is denied since under the provisions of 8
CFR 214.2(f)(6) he is ineligible therefore (1) because of inability to establish economic
necessity when at the time of submission of the application he had sufficient funds to
cover his expenses through the next two academic years, and (2) because of failure of
the authorized school official to certify that the employment will not interfere with the
student's ability to carry successfully a full course of study.
(2) A prospective employer's inability to fill locally the pualtiun offered the applicant is
not a &ctor germane to the consideration of a nonimmigrant student's application to
accept part-time employment because of economic necessity.

DISCUSSION: The applicant is a 26-year-old native and citizen of
Australia who arrived in the United States on March 15, 1975, and was
admitted until March 15, 1976, as a nonimmigrant student to attend
Palmer College of Chiropractic, Davenport, Iowa. At the time of his
admission as a student he indicated that he was financially able to
support himself for the entire period of his stay in the United States
while pursuing a full course of study. He had previously alleged he
would have approximately $11,000 Australian, ($14,500 U.S.) by the
time he departed Australia. The school indicated that the academic-year
cost for tuition and fees was $1,650.00, and the average academic-year

cost of living incidental expenses was estimated to be $3,800.00, for a
total of $5,450.00 per academic-year.
On July 10, 1975, the applicant prepared an application for permission
to accept employment. He states in his application that his application
does not specifically come under the criteria of employment needed
because of economic necessity which arose as a result of an unforeseen
change in financial circumstances, but since his tuition fees will rise
$1,000 over the next three-year period, and will undoubtedly rise even
more, the small remuneration from employment will cover his extra
tuition cost_ Ue states that the main reason for his application is that his

prospective employer has asked him to work as they are unable to find a
398

Interim Decision #2411

qualified person to do the job. His prospective employment would be in
radiography in the X-Ray department at 'a local hospital on weekends.
The applicant indicates his yearly expenses to be up $460 from the
yearly expenses at the time of his initial entry as a student. The increase
includes tuition, up $400, and other general personal items, up $60. The
room and board amounts remain the same. He indicates no outside
source of income, and that his means of support while in the United
States is: "living on our savings."
The authorized school official, in completing Part IV of the application
certifies that the applicant is taking a full course of studies at the school,
but did not certify that the employment will not interfere with the
applicant's ability to carry successfully a full course of study.
Title 8, Code • of Federal Regulations, Part 214.2(1)(6), provides, in
pertinent part, that if a student requests permission to accept part-time
employment because of economic necessity, he must establish that the
necessity is due to unforeseen circumstances arising subsequent to
entry, and an authorized school official must certify that the part-time
employment will not interfere with the student's ability to carry successfully a full course of study.
The applicant has failed to establish that he has economic necessity
due to unforeseen circumstances. He was to have in his possession at the
time of his entry $14,500, and since he has been in the United States for
four months nnly, he would have expended only a minor portion of that
money, approximately one-third of his first year's expenses leaving him
approximately $13,000 at his disposal. A student applicant for permission to accept part-time employment may not be found to have economic
necessity when it is established that he has sufficient funds available to
carry him through the coming years while attending school. The claim
that tuition, fees, and the cost of living will "undoubtedly" rise over the
coming years is purely speculative on the applicant's part and may not
be considered as fact in determining whether necessity is due to unforeseen circumstances, especially in light of the fact that the applicant
presumes to have sufficient funds to carry him through the next two
years.
The claim that the applicant would be occupying a position that cannot
be filled locally is not a condition to be considered in deciding the merits
of a student application for permission to accept part -time employment_
The only facts to be considered are whether the applicant has established economic necessity, and whether or not the necessity arose as the
result of a change in financial circumstances that could not have been
foreseen by the applicant when he entered the United States. Local
employment availability, or unavailability, is not a determining factor
regardless of the circumstances.
The applicant has not established that he has need for employment,
399

Interim Decision #2411
nor has the authorized school official made the required certification.
The application will be denied.
ORDER: it is ordered that the application for permission to accept
part-time employment be denied.
•

400

